 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA MAR -9 2020

Clerk, U.S. District & Bankrupt
Courts for the District of Columba

 

 

CHUKWUMA E. AZUBUKO, 5
Plaintiff,’
V. Civil Action No. 20-0396 (UNA)
HARRIS L. HARTZ, et al.,
Defendants.
)
MEMORANDUM OPINION

 

In 2005, the plaintiff filed a civil action in the United States District Court for the
Western District of Oklahoma against the State of New Hampshire. See Compl. at 1. The court
dismissed the case as frivolous. see Azubuko v. New Hampshire, No. 5:05-cv-0176-C (W.D.
Okla. Feb. 23, 2005). With respect to the plaintiff's appeal of a post-judgment motion, the court
denied plaintiff leave to proceed in forma pauperis on the ground that the appeal was not taken
in good faith. See Azubuko v. New Hampshire, No. 5:05-cv-0176-C (W.D. Okla. June 9, 2005).
This matter has come before the Court on review of the plaintiff's pro se complaint, which asks
this Court to vacate the Oklahoma district court’s rulings and enter judgment in the plaintiff's

favor. Compl. at 5.

AS a general rule applicable here, a federal district court lacks jurisdiction to review the

decisions of other courts. See e.g., Petrovic v. United States, No. 1:19-CV-00482, 2019 WL

 

' Although Precious Okereke is named in the caption of the complaint as a plaintiff, she neither
signed the complaint nor submitted an application to proceed in forma pauperis. The Court will
dismiss Okereke as a party, leaving Azubuko as the sole plaintiff.
